DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Lewis on 19 April 2022.

The application has been amended as follows: 

IN THE CLAIMS

7. (Currently amended) The method of claim 1, further comprising indicating a degraded SCR catalyst in response to an increase in the OSC the SCR catalyst beyond [[a]] the second threshold OSC.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “regenerating the SCR catalyst responsive to the OSC of the SCR catalyst increasing above a second threshold OSC, including operating the engine at a lean exhaust air-fuel ratio.” as recited in each of claims 1, 9 and 16 respectively.
The closest prior art of record is Qi et al. (US 2012/0191288). Qi et al. (Qi) disclose an exhaust control method for an SCR catalyst utilizing oxygen storage of the SCR catalyst. (See Qi, Paragraph [0032]). However, Qi fails to teach or fairly suggest, alone or in combination, “regenerating the SCR catalyst responsive to the OSC of the SCR catalyst increasing above a second threshold OSC, including operating the engine at a lean exhaust air-fuel ratio.” as recited in each of claims 1, 9 and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Umemoto shows an SCR device with oxygen storage control within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746